DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on October 26, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace (US 5,340,571).
Grace discloses shaving compositions comprising 15 to 20% of a mixture of potassium myristate and potassium palmitate wherein the myristic acid to palmitic acid ratio is about 2 to 1. The compositions further comprise sodium lauroyl sarcosinate and 1 to 2% hydroxyethyl cellulose (a polysaccharide) (Abstract). Aloe vera gel (1%) may be used to soothe sensitive skin (active). The compositions may also comprise a fluorosurfactant (col. 1, lines 60-66). Hydroxyethylcellulose may be replaced by other known gelling agents such as guar gum, cetyl hydroxyethylcellulose, hydroxypropylcellulose or carbomers (col. 2, lines 10-15).
In regards to claim 3, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Grace should have the same properties as that of the instant claims, firmness, thermal stability and water expression. 
	 Therefore, Grace anticipates the instant claims. 

2) Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al. (WO 02/087519).
Dodd et al. disclose shaving compositions comprising a polysaccharide gum (Abstract). The shaving compositions of the present invention may be formulated as simple aqueous solutions that can be applied to the face prior to shaving. They may also be formulated into gels, meeting solid. Advantageously, other cosmetic ingredients may be added to improve the application vitamins A, C and E, aloe, cleansing agents, detergents, gelling or thickening agents, antioxidants, preservatives, etc. The polysaccharide gum comprises 0.2 to 1.5%. They include xanthan gum, and locust bean gum. Salts of fatty acids may be used and an include palmitic acid and stearic acid. A composition comprises palmitic acid (salt), fragrance, 0.48% carrageenan, tocopheryl acetate (an oil active) and water. Another composition comprises palmitic acid, 0.75% xanthan gum, glycerin, 1.05% fragrance and water (Examples 10-14). 
In regards to claim 3, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Dodd et al. should have the same properties as that of the instant claims, firmness, thermal stability and water expression. 
	 Therefore, Dodd et al. anticipate the instant claims. 

3) Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou (US 2019/0160022, already of record).
Chiou disclose compositions for tissue regeneration. A composition comprises 10% glycerin (a moisturizing active), 0.3% sodium chloride, 3% titanium dioxide (insoluble active), 0.1% arginine, 0.3% sodium stearate (crystallizing agent), 0.05% magnesium sulfate, 2% xanthan gum (suspension agent), peppermint (oil) and water (aqueous phase) (Example 10). All of the components are suitable for use in a shaving composition. 
In regards to claim 3, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Chiou should have the same properties as that of the instant claims, firmness, thermal stability and water expression. 
	 Therefore, Chiou anticipates the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd et al. (WO 02/087519) as applied above.
Dodd et al. disclose shaving compositions comprising a polysaccharide gum (Abstract). The shaving compositions of the present invention may be formulated as simple aqueous solutions that can be applied to the face prior to shaving. They may also be formulated into gels, meeting solid. Advantageously, other cosmetic ingredients may be added to improve the application vitamins A, C and E, aloe, cleansing agents, detergents, gelling or thickening agents, antioxidants, preservatives, etc. The polysaccharide gum comprises 0.2 to 1.5%. They include xanthan gum, and locust bean gum. Salts of fatty acids may be used and an include palmitic acid and stearic acid. A composition comprises palmitic acid (salt), fragrance, 0.48% carrageenan, tocopheryl acetate (an oil active) and water. Another composition comprises palmitic acid, 0.75% xanthan gum, glycerin, 1.05% fragrance and water (Examples 10-14). 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have mixed two polysaccharides such as xanthan gum and locust bean gum because they are both taught to be used for the same purpose. 

.Claims 1-16 are rejected. 
Claims 17-20 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612